Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).	 	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.1A. 	
Group I, claims 1-10, drawn to a manufacturing apparatus/system for the manufacture of a wind turbine blade, comprising: a first frame body comprising a lower frame part and an upper frame part, a first mould body supported by the first frame body, a second frame body comprising a lower frame part and an upper frame part, a second mould body supported by the second frame body, and one or more turning devices for turning the first/second frame bodies.
 Group II, claims 11-14, drawn to a manufacturing method for manufacturing a wind turbine blade, the method comprising: providing a first mould body supported by a first frame body and a second mould body supported by  a second frame body, arranging one or more layers of fiber material on moulding surfaces with curable resin, curing and closing by using one or more turning devices for turning the first frame body relative to the second frame body.
Group III, claims 15, drawn to a manufacturing product of a wind turbine blade.
	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
1B.
	Groups I, II & III lack unity of invention because Group I requires that, a manufacturing apparatus/system for the manufacture of a wind turbine blade, comprising: a first frame body comprising a lower frame part and an upper frame part, a first mould body supported by the first frame body, a second frame body comprising a lower frame part and an upper frame part, a second mould body supported by the second frame body, and one or more turning devices for turning the first/second frame bodies, Group II requires that, a manufacturing method for manufacturing a wind turbine blade, the method comprising: providing a first mould body supported by a first frame body and a second mould body supported by  a second frame body, arranging one or more layers of fiber material on moulding surfaces with curable resin, curing and closing by using one or more turning devices for turning the first frame body relative to the second frame body, and Group III requires that, a manufacturing product of a wind turbine blade.
Additionally, the technical feature of group I does not make a contribution over the prior art in view of Gao (CN 203752382, English translation provided) because Gao discloses that, as illustrated in Figs. 1-2, a frame body including a lower frame part (Fig. 1, item 1) and an upper frame part (Fig. 1, item 2) and a first mould body supported by the first frame body. Andersen (US 9,889,580) discloses that, as illustrated in Figs. 1-2, one or more turning devices (Fig. 2, item 10) for turning the first frame body (Fig. 1, item 81 (82)) relative to the second frame body (Fig. 1, item 83 (84))    
A telephone call was made to Tanya Harkins of Nath, Goldberg & Meyer on 5-6-2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742